           Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 1 of 14



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FRANCISCO ALVARADO,
on behalf of himself,
FLSA Collective Plaintiffs                                    Case No:
and the Class,

                    Plaintiff,                                CLASS AND
                                                              COLLECTIVE
                    v.                                        ACTION COMPLAINT

VILLAS MARKET PLACE INC.                                      Jury Trial Demanded
      d/b/a GARDEN GOURMET MARKET,
and ANDREAS ZOITAS,

                     Defendants.



       Plaintiff, FRANCISCO ALVARADO (“Plaintiff”), on behalf of himself and others

similarly situated, by and through his undersigned attorneys, hereby files this Class and

Collective Action Complaint against VILLAS MARKET PLACE INC. d/b/a GARDEN

GOURMET MARKET (the “Corporate Defendant”) and ANDREAS ZOITAS (the “Individual

Defendant,” and collectively with the Corporate Defendant, the “Defendants”) and states as

follows:




                                                 1
              Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 2 of 14



                                         INTRODUCTION

         1.       Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) unpaid overtime, (2) unpaid wages due to time shaving, (3) liquidated damages,

and (4) attorneys’ fees and costs.

         2.       Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

and others similarly situated are entitled to recover from Defendants: (1) unpaid overtime, (2)

unpaid wages due to time shaving, (3) statutory penalties, (4) liquidated damages, and (5)

attorneys’ fees and costs.

                                      JURISDICTION AND VENUE

         3.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

         4.       Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                              PARTIES

         5.       Plaintiff, FRANCISCO ALVARADO, for all relevant time periods, was a

resident of New York County, New York.

         6.       VILLAS MARKET PLACE INC. d/b/a GARDEN GOURMET MARKET, is a

domestic business corporation organized under the laws of the State of New York with an address for

service of process and principal place of business located at 5665 BROADWAY, BRONX, NY

10463.

         7.       Individual Defendant, ANDREAS ZOITAS is the owner and principal of the

Corporate Defendant. Defendant ANDREAS ZOITAS exercises operational control as it relates




                                                  2
            Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 3 of 14



to all employees including Plaintiff, FLSA Collective Plaintiffs and the Class. Defendant

ANDREAS ZOITAS frequently visits each of the Restaurants. He exercises the power to (and

also delegates to managers and supervisors the power to) fire and hire employees, supervise and

control employee work schedules and conditions of employment, and determine the rate and

method of compensation of employees including those of Plaintiff, FLSA Collective Plaintiffs

and the Class. At all times, employees of the Restaurants could complain to Defendant

ANDREAS ZOITAS directly regarding any of the terms of their employment, and Defendant

ANDREAS ZOITAS would have the authority to effect any changes to the quality and terms of

employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees.

       8.       At all relevant times, the Corporate Defendant was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA.

       9.       At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       10.      Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees (including

but not limited to cashiers, stock clerks, cleaners, porters, and baggers) employed by Defendant

on or after the date that is six years before the filing of the Complaint in this case as defined

herein (“FLSA Collective Plaintiffs”).

       11.      At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,




                                                3
          Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 4 of 14



procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them (i) overtime premium at the rate of one and one half times the regular rate for work in

excess of forty (40) hours per workweek, and (ii) compensation for all regular and overtime

hours worked due to a policy of time shaving.

       12.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                        RULE 23 CLASS ALLEGATIONS – NEW YORK

       13.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt employees (including but

not limited to cashiers, stock clerks, cleaners, porters, and baggers), employed by Defendants on

or after the date that is six years before the filing of the Complaint in this case as defined herein

(the “Class Period”).

       14.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       15.     The proposed Class is so numerous such that a joinder of all members is




                                                 4
          Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 5 of 14



impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown because the facts on which the

calculation of that number rests presently within the sole control of Defendants, there is no doubt

that there are more than forty (40) members of the Class. Plaintiff’s claims are typical of those

claims that could be alleged by any member of the Class, and the relief sought is typical of the

relief, that would be sought by each member of the Class in separate actions. All the Class

members were subject to Defendants’ corporate practices of (i) failing to pay the overtime

premium at the rate of one and one half times the regular rate for work in excess of forty (40)

hours per workweek, and (ii) time-shaving. Defendants’ corporate-wide policies and practices

affected all Class members similarly, and Defendants benefited from the same type of unfair

and/or wrongful acts as to each Class member. Plaintiff and other Class members sustained

similar losses, injuries and damages arising from the same unlawful policies, practices and

procedures.

       16.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.

       17.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions




                                                 5
          Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 6 of 14



engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       18.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       19.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:




                                                 6
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 7 of 14



            a) Whether Defendants employed Plaintiff and the Class members within the

               meaning of the New York law;

            b) What are and were the policies, practices, programs, procedures, protocols and

               plans of Defendants regarding the types of work and labor for which Defendants

               did not pay the Class members properly;

            c) At what common rate, or rates subject to common methods of calculation, was

               and are Defendants required to pay the Class members for their work;

            d) Whether Defendants provided to Plaintiff and Class members annual wage

               notices, as required under the New York Labor Law;

            e) Whether Defendants provided to Plaintiff and Class members proper wage

               statements with each payment of wages as required by New York Labor Law;

            f) Whether Defendants properly compensated Plaintiff and Class members overtime

               for all hours worked in excess of forty (40) under state and federal law;

            g) Whether Defendants illegally rounded employee hours down to the nearest whole

               hour; and

            h) Whether Defendants caused time-shaving by paying Plaintiff and Class members

               only for those hours which they were scheduled to work, rather than for the actual

               hours that they worked.

                                  STATEMENT OF FACTS

      20.      In or around January 2016, Plaintiff FRANCISCO ALVARADO was hired by

Defendants to work as a porter at Defendants’ GARDEN GOURMET MARKET, located at

5665 Broadway, Bronx NY, 10463. On or around March 15, 2019, Plaintiff quit his position at

Defendants’ GARDEN GOURMET MARKET.




                                                7
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 8 of 14



       21.     Throughout his employment by Defendants, Plaintiff was scheduled to work from

4:00pm to 12:00am for six (6) days per week, for approximately forty eight (48) hours. However,

Plaintiff was required to come in and work for fifteen (15) minutes before his scheduled shift

every day and Plaintiff was required to work thirty (30) minutes off the clock after his scheduled

shift every Friday. Throughout Plaintiff’s employment by Defendants, a thirty (30) minute meal

break was deducted even though he was interrupted and was required to work through the thirty

minute meal break daily. Plaintiff actually worked approximately fifty three (53) hours per week

throughout his employment by Defendants but was only paid for forty two (42) hours per week.

Similarly, FLSA Collective Plaintiffs and Class members were not always permitted a free and

clear meal break and were required to work before clocking in and after clocking out.

       22.     From in or about January 2016 until December 31, 2016, Plaintiff’s hourly wage

was nine ($9.00) dollars per hour. From January 1, 2017 until December 31, 2017, Plaintiff’s

hourly wage was eleven ($11.00) dollars per hour. From January 1, 2018 until December 31,

2018, Plaintiff’s hourly wage was thirteen ($13.00) dollars per hour. From January 1, 2019 until

the March 15, 2019, Plaintiff’s hourly wage was fifteen ($15.00) per hour

       23.     Throughout Plaintiff’s employment, Defendants improperly rounded down

employees’ daily hours to the nearest whole hour, and then paid wages only for those rounded

hours instead of actual hours worked. This rounding policy resulted in a systematic failure to

compensate Plaintiffs and other employees the proper wages for all hours worked. Similarly,

FLSA Collective Plaintiffs and Class Members suffered as a result of Defendants’ policy of

rounding down hours.




                                                8
          Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 9 of 14



       24.     Defendants never provided Plaintiff with wage-and-hour notices, upon hiring, or

upon any change to the information on the notice, as required by the NYLL. Similarly, Class

Members were never provided with any wage notices and tip credit notice.

       25.     At no time during the relevant time periods did Defendants provide Plaintiff or

Class members with proper wage statements, as required by the NYLL. At all relevant times

Plaintiff and Class members received fraudulent wage statements that did not accurately reflect

the hours that they worked, as Defendants failed to accurately maintain such records.

       26.     Defendants unlawfully failed to pay Plaintiff, the FLSA Collective Plaintiffs, and

members of the Class either the FLSA overtime rate (of time and one-half) or the New York

State overtime rate (of time and one-half) for hours they worked in excess of forty (40) each

workweek.

       27.     At no time during the relevant time periods did Defendants provide Plaintiff or

Class members with wage notices or proper wage statements as required by NYLL. Plaintiff and

Class members received fraudulent wage statements that reflected only their scheduled hours,

and not the actual hours worked. Defendants knowingly and willfully operated their business

with a policy of not compensating Plaintiff, FLSA Collective Plaintiffs and Class members for

all hours and overtime hours worked due to a policy of time-shaving.

       28.     Defendants knowingly and willfully operated their business with a policy of not

compensating Plaintiff, FLSA Collective Plaintiffs and Class members for all overtime hours

worked.

       29.     Defendants knowingly and willfully operated their business with a policy of not

providing employees proper wage statements as required under the New York Labor Law.




                                                9
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 10 of 14



Defendants also failed to provide proper wage notices at the beginning of employment of

Plaintiff and Class members, or annually thereafter.

       30.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                             COUNT I

VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF PLAINTIFF

                           AND FLSA COLLECTIVE PLAINTIFFS

       31.     Plaintiff realleges and reavers Paragraphs 1 through 30 of this Class and

Collective Action Complaint as if fully set forth herein.

       32.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       33.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       34.     At all relevant times, each Corporate Defendant had gross annual revenues in

excess of $500,000.00.

       35.     At all relevant times, the Defendants engaged in a policy and practice of refusing

to pay overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA

Collective Plaintiffs for hours worked in excess of forty (40) hours per workweek.




                                                10
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 11 of 14



       36.     At all relevant times, the Defendants engaged in time-shaving, including rounding

down employee’s hours, refusing to compensate Plaintiff and FLSA Collective Plaintiffs for

overtime hours in excess of forty (40) that they worked each week.

       37.     Plaintiff is in possession of certain records concerning the number of hours

worked by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiff intends to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       38.     Defendant knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiffs and FLSA Collective Plaintiffs for

all hours worked, and at the statutory rate of time and one-half for their hours worked in excess

of forty (40) hours per week when Defendants knew or should have known such was due.

       39.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       40.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       41.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

minimum wages, unpaid overtime wages, and an equal amount as liquidated damages.

       42.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).




                                                11
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 12 of 14



                                            COUNT II

 VIOLATION OF THE NEW YORK LABOR LAW ON BEHALF OF PLAINTIFF AND

                                       CLASS MEMBERS

       43.     Plaintiff realleges and reavers Paragraphs 1 through 42 of this Class and

Collective Action Complaint as if fully set forth herein.

       44.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§2 and 651.

       45.     Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them overtime compensation at the rate of not less than one and one-half times the regular

rate of pay for each hour worked in excess of forty (40) hours each workweek.

       46.     At all relevant times, the Defendants engaged in time-shaving, including rounding

down employee’s hours, and refusing to compensate Plaintiff and Class Members for all hours

that they worked each week.

       47.     Defendants failed to properly notify employees of their overtime pay rate, in

direct violation of the New York Labor Law.

       48.     Defendants failed to provide a proper wage and hour notice, at the date of hiring

and annually, to all non-exempt employees per requirements of the New York Labor Law.

       49.     Defendants failed to provide proper wage statements with correct payment as

required by New York Lab. Law § 195(3).

       50.     Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

members are entitled to recover from Defendants their unpaid overtime premium resulting from

time shaving, damages for unreasonably delayed payments, reasonable attorneys’ fees, liquidated




                                                12
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 13 of 14



damages, statutory penalties and costs and disbursements of the action, pursuant to New York

Labor Law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

           a. A declaratory judgment that the practices complained of herein are unlawful

               under the FLSA and the New York Labor Law;

           b. An injunction against Defendants and their officers, agents, successors,

               employees, representatives and any and all persons acting in concert with them as

               provided by law, from engaging in each of the unlawful practices, policies and

               patterns set forth herein;

           c. An award of unpaid overtime compensation due under the FLSA and the New

               York Labor Law;

           d. An award of unpaid compensation due under the FLSA and NYLL due to

               Defendants’ policy of time-shaving;

           e. An award of statutory penalties as a result of Defendants’ failure to comply with

               New York Labor Law wage notice and wage statement requirements;

           f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to pay overtime compensation, pursuant to 29 U.S.C. § 216;

           g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to pay overtime compensation, and compensation for all hours of work,

               pursuant to the New York Labor Law;




                                                13
         Case 1:19-cv-04036-VEC Document 1 Filed 05/06/19 Page 14 of 14



            h. An award of prejudgment and post judgment interest, costs and expenses of this

                action together with reasonable attorneys’ and expert fees and statutory penalties;

            i. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

            j. Designation of this action as a class action pursuant to F.R.C.P. 23;

            k. Designation of Plaintiff as Representative of Class; and

            l. Such other and further relief as this Court deems just and proper.


                                               JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated: May 6, 2019

                                                 Respectfully submitted,

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, 8th Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                 and the Class

                                          By: /s/ C.K. Lee         .
                                                C.K. Lee (CL 4086)




                                                     14
